Citation Nr: 0500159	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, residuals of low back injury with radiculopathy left 
lower extremity, evaluated as 20 percent disabling under 
regulations in effect prior to September 23, 2002.  

2.  Entitlement to an increased rating for degenerative disc 
disease, residuals of low back injury, evaluated as 20 
percent disabling under regulations currently in effect.

3.  Entitlement to an increased rating for pain in the left 
leg, radiculopathy left lower extremity, evaluated as 10 
percent disabling from September 23, 2002.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Louis, Missouri, which continued a 20 percent evaluation for 
a service connected lumbar spine degenerative disc disease 
with left leg radiculopathy.

While the appeal was pending, the RO assigned a separate 10 
percent evaluation for the left leg radiculopathy and 
continued a 20 percent evaluation for the lumbar spine 
degenerative disc disease pursuant to changes in the 
regulations effective September 23, 2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in March 2004.  


FINDINGS OF FACT

1.  Degenerative disc disease, lumbar spine, is shown to be 
severe, with recurring attacks and intermittent relief.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

4.  The pain in the left leg, secondary to radiculopathy of 
the left lower extremity is equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A 40 percent evaluation, but no more, is warranted for 
degenerative disc disease, lumbar spine (evaluated as 
residuals of low back injury with radiculopathy left lower 
extremity prior to September 23, 2002).  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).  

2.  The criteria for a disability rating in excess of 10 
percent for pain in the left leg, radiculopathy of left lower 
extremity from September 23, 2002, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ .102, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
June 1999 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until April 2003.  This April 2003 
compliance letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence. 

VA satisfied this duty by means of the letter to the veteran 
from the RO dated in April 2003, as well as by the 
discussions in the November 1999 Statement of the Case (SOC), 
January 2000 Supplemental Statement of the Case (SSOC), May 
2000 SSOC and September 2003 SSOC.  By means of these 
documents, the veteran was told of the requirements to 
establish an increased rating for his claim, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
and the SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in April 2003, 
his claim was readjudicated based upon all the evidence of 
record in September 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The veteran provided 
testimony at a Travel Board hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of July 2003 
provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

Although the veteran's hearing testimony indicated that there 
are more recent records of VA treatment up to February 2004 
that have not been obtained, his testimony also suggested 
that his condition had not been shown to have changed from 
the time of his most recent examination.  In light of this, 
there is no prejudice in determining this case without 
further delaying this matter to obtain such evidence.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other potentially applicable diagnostic codes under the pre- 
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran filed his claim for an increased rating in March 
1999.  Among the evidence submitted in conjunction with this 
claim are records that include VA treatment records noting 
complaints of low back pain in September 1998.  He was 
evaluated for physical therapy (PT) in November 1998, with 
complaints that included pain radiating down from the low 
back to the left ankle posteriorly.  He had difficulty 
lifting heavy packages from 15 to 30 pounds at work.  His 
pain was rated 3.5/10 at present; 0.5/10 at best and 5/10 at 
worst.  His pain increased with bending over at the waist, 
and with heavy lifting and walking more than a half-mile.  On 
examination there was tenderness at the lumbar paraspinal 
with significant degree of spasm and mm guarding.  He had 
decreased lumbar mobility with forward flexion.  A flattened 
lumbar lordosis was noted on posture.  His range of motion 
was 52 centimeters; extension 50 percent limited; right 
rotation 25 percent limited; and left rotation 50 percent 
limited.  On side bending he reached 56 cm on the right and 
53 cm on the left.  Pain was noted on all motions.  His 
sensation was within normal limits, although straight leg 
test was positive bilaterally at 20 degrees and slump test 
bilaterally.  The veteran reported to PT with muscle 
tightness involving the hip, trunk and lower extremities.  He 
also had some signs of nerve root irritation, although it 
wasn't clear if the lumbar spasm was due to nerve root 
irritation or some other cause.  PT plans were for the 
veteran to undergo PT up 1-2 times a week for 3 to 4 weeks.  

PT progress notes reveal that in December 1998, the veteran 
claimed to only be able to do 1 of 3 exercises due to 
experiencing discomfort.  Another December 1998 PT record 
revealed continued low back pain with aggravation brought on 
by work situation, but continued relief of symptoms after 
medicine and exercise.  By the end of December 1998, the 
veteran was able to perform various activities of daily 
living activities requiring trunk flexion, proper body 
mechanics and lifting 15 to 30 pounds.  These were performed 
without incident other than some complaints of tightness of 
the low back.  In early January 1999, he complained of 
feeling a sharp pain in his back after attempting back 
extension exercises.  He was observed to "list" toward the 
right while seated and spasms were positive at the lower 
paraspinal muscles with no palpable tenderness.  He received 
treatment including electrical stimulation and was assessed 
with low back pain with increased comfort following exercises 
and treatment.  In February 1999 he was discharged from 
physical therapy, and was now on light duty at work.  

Private medical records reveal that the veteran was seen in 
February 1999 for complaints of low back pain but denied any 
other symptoms.  He was noted to lift heavy weights at work.  
He had no bowel or bladder disturbances, but did have a 
history of tingling in the left foot with symptoms going on 
for one year.  Examination revealed no spine tenderness and 
no restriction of motion, although straight leg raise was 
positive on the left side.  He also had paraspinal muscle 
spasm and flexion limited by pain.  Other private records 
from February 1999 revealed the veteran to be taking muscle 
relaxers for his back pain, and he was noted to have numbness 
in his left leg since 1992.  

A March 1999 VA treatment record shows that the veteran was 
treated for complaints of low back pain over the paraspinal 
region of the upper lumbar region.  He had zero complaints of 
leg pain or incontinence.  His spine was tender to palpation 
of the paraspinal muscles.  Straight leg raise was negative 
bilaterally.  His motor function was indicated to be 5/5 on 
both sides and sensation from L3-S1 were intact to L4.  He 
had limited range of motion on flexion/extension from side to 
side.  MRI revealed DJD at the L4-5 and L5-S1.  

The veteran underwent a limited VA examination of the spine 
in April 1999, with a history of the injury in service.  He 
was noted to have been in physical therapy for the past year 
and a half, said to be of minimal help.  He also had tried 
heat applications, which was somewhat helpful.  His 
complaints were of back pain worsening in cold rainy weather, 
and that his back hurt more when lifting heavy bags which he 
had to do on a daily basis at work.  He denied crutches, 
braces, cane or any assisted devices on his job.  There was 
no record of surgery.  He aired complaints of problems at 
work related to his back pain slowing him down at work.  On 
examination, there was evidence of pain on examination of the 
lumbar region shown by facial grimaces and it was noted on 
spinal movement.  There was no spasm but there was tenderness 
on palpation.  His posture was normal, but somewhat restless 
when seated for more than 20 minutes.  His back musculature 
was well developed.  Range of motion was 60 degrees flexion, 
24 degrees extension, 30 degrees left lateral flexion, 32 
degrees right lateral flexion and 35 degrees rotation.  All 
ranges were performed to the point of pain.  The diagnoses 
was mild to moderate chronic degenerative disc disease of L4 
through 5 and L5 through S1.  Also diagnosed was an abnormal 
MRI which noted a mild disc space thinning with decreased 
signals involving L4-L5 and L5-S1 with mild posterior 
protrusion consistent with left leg radiculopathy.  The 
lumbar spine X-ray taken the same day was noted to show 
degenerative joint disease.  

In August 1999 the veteran's VA physician noted that 
conservative treatment has not helped and he was noted to 
have pain on palpation in the paraspinal area and pain on 
flexion.  He was assessed with lower lumbar strain and 
consulted for a brace and recommended light duty at work.  In 
October 1999, the veteran was shown to be on a 10 pound 
lifting restriction by his VA physician.  His back was noted 
to be stable when he stayed within his limitations.  No 
spasms were noted on physical examination in October 1999.  
He was noted to use a back brace and found it to be helpful.  

In October 1999, the veteran also received private treatment 
for complaints of "on and off" back pain since 1992.  He 
had a history of being diagnosed with herniated disc by MRI 
in 1998 and was noted to have been prescribed a back brace 
and muscle relaxants.  He was noted to have first been seen 
by the private physician in February 1999 and his back pain 
was noted to have recurred while working in the mailroom.  He 
had had no difficulty since February 1999 and October 1999, 
but now had problems again.  He was assessed with chronic 
recurrent low back pain secondary to a ruptured lumbar disk.  
A December 1999 medical certificate revealed that the veteran 
had been restricted from work from October 15, 1999 to 
October 22, 1999.  

VA orthopedic treatment records from 2000 primarily focus on 
other orthopedic problems as well as psychiatric complaints, 
but include some references to back pain.  A January 2000 
emergency room record for psychiatric complaints noted the 
veteran's medical history to includes complaints of chronic 
back pain, although he denied pain on admission.  He was 
noted to have difficulty walking occasionally due to numbness 
in the legs.  A May 2000 neurological consult for unrelated 
cervical spine complaints included examination of the lower 
extremities, with sensory normal for touch, pain and 
vibration and deep tendon reflexes 2+ including biceps and 
triceps 3+ for knees and 2+ for ankles.  In June 2000, he 
reported as a walk in to address work limitations for his 
back, and indicated that he had been limited to 10 pounds 
lifting since January.  He reported that lifting 25 pounds 
caused back pain.  The VA physician recommended continued 
restrictions of lifting no more than 10 pounds for two more 
months until he could be seen by the Dr. who put him on work 
restriction.  A July 2001 primary care general note revealed 
a diagnosis of low back pain.  

The report of a May 2003 VA examination revealed in pertinent 
part, that the veteran worked a 40-hour workweek and lifted 
between 15-20 pounds at a time.  He reported that he had pain 
increasingly throughout the day with lifting and took Motrin 
on a regular basis for the pain in his back.  He reported 
problems with sleeping, and in the morning and in cold 
weather.  MRI in 1999 was noted to show evidence of 
degenerative joint disease or arthritis of the lumbar spine.  

On physical examination he could forward flex to 70 degrees, 
with some discomfort at flexion at 80 degrees and stiffness 
until the point of reaching maximum range of 70 degrees 
flexion.  On repeated attempts at flexion, he reported that 
it was more difficult to do so, that the pain was increased.  
He was able to ambulate from the waiting room to the exam 
room without difficulty.  There was no evidence of any foot 
drop in the lower extremities and had good range of motion of 
both legs.  He did have pain at 70 degrees straight leg raise 
on the left and 80 degrees straight leg raise on the right.  
Flexion of the lumbar spine was to 70 degrees, backward 
extension was 20 degrees, lateral flexion was 30 degrees 
bilaterally and rotation was 40 degrees bilaterally.  
Babinski was negative.  He could flex both knees to 140 
degrees, extend both knees to 0 degrees and abduct both hips 
to 45 degrees.  He had good strength on dorsiflexion against 
resistance of both ankles and feet.  He also had good 
strength on plantar flexion of both feet against resistance.  
He could heel toe walk without problems and had some 
difficulty on squatting.  He could only squat three quarters 
of the way down.  He reported that his job required a lot of 
stooping over which fatigued him and increased his pain with 
repetitive motion.  The diagnosis was arthritis of the lumbar 
spine.  The examiner commented that it appeared that the 
veteran had increased problems since the last time he was 
examined.  Also, he reported increased problems with 
fatigability and increased pain with repetitive use and 
forward flexion of the lumbar spine.  

A VA X-ray dated in May 2003 revealed an impression of 
reduced disk spaces L4-5 and L5-S1.  A May 2003 VA primary 
care telephone record indicates that the veteran phoned in 
for back pain medication and for a new back brace.  

The report of a July 2003 VA examination reflects that the 
veteran was re-examined to evaluate the veteran's 
degenerative disc disease in conjunction with the updated 
criteria.  The background was noted to include a diagnosis of 
degenerative disc disease and radiculopathy of the left lower 
leg.  The veteran reported that he currently works a 40-hour 
workweek and was required to lift between 15 and 20 pounds at 
a time.  He described a degree of increasing pain throughout 
the day with this required lifting.  He reported that he 
takes Motrin on a regular basis for the pain in his back.  He 
further complained of problems with sleeping in the morning 
and in cold weather.  He was noted to have a MRI of the spine 
in 1999 which showed evidence of degenerative joint disease 
and arthritis of the lumbar spine.  

Regarding the complaints of pain and radiation, the veteran 
reported that he has pain across the lower back and it 
radiates to the left leg.  This usually occurred with heavy 
lifting and with use over time.  He believed that it 
progressed throughout the day.  The pain was located in the 
lower back, lumbar area and extended down the right leg and 
lasted anywhere from minutes to hours.  He stated that he 
takes Motrin for the pain.  He described it as being on a 4 
out of a 10 scale for pain on a regular basis, and during 
flare-ups, it was a 6 out of 10 in intensity.  He indicated 
that he takes Motrin for his pain and does this on a daily 
basis.  He had the flare ups that occur weekly, lasting 
anywhere from minutes to hours.  Cold weather and heavy 
lifting aggravated it.  Riding in a car for more than 45 
minutes at a time also aggravated it.  He stated that during 
flare-ups, he is unable to forward flex and has difficulty 
walking.  During flare-ups, he would have to lay down and 
take medication, and his back would go into spasms.  This 
happened about once a week.  He denied any dizziness, but did 
report some weakness and numbness in his left leg during 
flare-ups.  He was noted not to use a cane or a brace.  He 
was able to walk a half-mile at a time without problems.  He 
reported some problems using stairs, but denied any falls.  
His functional loss consisted primarily of the inability to 
lift objects during flare-ups and he has to lay down at 
times.  He also had to restrict riding in a car to 45 minutes 
before needing a break due to pain.  He was also severely 
limited in his recreational activity he was once able to do.  
He reported that he does not play sports with the frequency 
or intensity he used to because of back pain.  

On physical examination of the spine, the veteran had some 
slightly increased tension and tenderness over the lumbar 
musculature, particularly on the left.  Regarding range of 
motion, the veteran could forward flex to 70 degrees.  He did 
report pain at approximately 50 degrees on forward flexion.  
Straight leg raising was positive on the left and right at 70 
degrees, with normal noted to be 90 degrees.  He was able to 
backward extend the lumbar spine to 20 degrees, with normal 
35 degrees.  He reported pain and discomfort on backward 
extension at 20 degrees.  With a request to increase flexion, 
he was only able to forward flex to 60 degrees on repeated 
attempts at flexion.  In doing so, with repeated attempts, he 
did show pain in his left leg down to the level of the left 
knee.  He did not show any evidence of foot drop.  The 
Babinski was negative and he was able to flex his knees to 
140 degrees bilaterally.  Neurosensory and neuromotor of both 
extremities appeared to be present and intact for both lower 
extremities.  He was able to ambulate from the waiting room 
to the exam room without difficulty.  As noted, there was 
some spasm of the lumbar musculature, particularly on the 
left.  There was no evidence of scoliosis or other spinal 
abnormalities or deformities.  Reflexes were neurologically 
intact and there was no sign of neurosensory or neuromotor 
deficits.  There was pain radiating down the left leg 
reported on repetitive forward flexion.  

X-rays and MRI were noted to indicate significant arthritis 
and degenerative joint disease of the lumbar spine, both from 
a MRI done in 1999 and consistent with X-ray findings.  The 
diagnosis rendered in the July 2003 VA examination included 
arthritis of the lumbar spine.  There was evidence on 
physical examination of decreased motion as well as evidence 
of worsening of the veteran's condition on repetitive motion 
of the lumber spine in flexion.  There was a worsening of the 
pain and decrease of functional mobility with repetitive 
motion.  Also diagnosed was pain of the left leg secondary to 
radiculopathy of the lumbar spine.  The physical examination 
and radiological reports were consistent  with these 
findings.  

At his March 2004 hearing the veteran initially testified 
that his back was getting worse instead of better.  However, 
when asked about his most recent treatment, he indicated that 
when he was last seen in February 2004 his symptoms were 
"ongoing" and were essentially unchanged from symptoms 
shown in earlier treatment records.  He stated that he was 
still having muscle spasms in his back, the same as he had 
during his most recent VA examination.  He testified that his 
back disorder does not cause him to miss any work.  He 
indicated that he would just work to the end of his shift, 
then he rests his back when he gets home.  He testified that 
his work involved heavy lifting, that he could not avoid, 
although his doctor recommended he be careful not to do much 
heavy lifting.  

Reviewing the evidence, and with consideration of the 
criteria both prior September 23, 2002 and thereafter, the 
Board finds, with application of benefit of the doubt and 
38 C.F.R. § 4.7 the record supports a finding of a 40 percent 
evaluation for the veteran's residuals of low back injury 
with radiculopathy left lower extremity.  This evaluation is 
warranted under the former DC 5293 in effect prior to 
September, 23 2002, in which a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating.  

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that on most recent 
examination in July 2003, the veteran's back had 
manifestations that included positive straight leg raising on 
the left and right at 70 degrees, findings of positive spasm 
of the lumbar musculature on the left and complaints of pain 
extending down the back to the left knee on repeated attempts 
at flexion.  His back symptoms were shown by the evidence to 
be of a severity to the point that he used a back brace.  The 
evidence also reveals that the back symptoms, while at times 
severe, were intermittent in nature.  He was noted to be 
placed on light duty with 10-pound lifting restrictions at 
work from time to time, shown from October 1999 through June 
2000.  However, by the time he reported to a May 2003 VA 
examination, he was noted to work a 40-hour week and lifted 
15 to 20 pounds at a time.  

In sum, the overall evidence is indicative of severe back 
symptoms that include recurring attacks and intermittent 
relief, and is adequately contemplated by the 40 percent 
rating under the old DC 5293.  The evidence does not suggest 
that a higher evaluation of 60 percent is warranted under the 
pre-September 2002 DC 5293.  

There is no evidence that the veteran's symptoms are 
equivalent to that of an intervertebral syndrome that is 
"pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief."  To the contrary, the symptoms 
are shown not to be persistent, but intermittent in nature, 
with periods of relief to the point he can work a full 
workweek off of light duty at certain times.  The 
neurological evidence likewise fails to show neurological 
symptoms equal to a 60 percent rating under old 5293; the 
claims file repeatedly shows no complaints or evidence of 
bowel or bladder problems linked to the low back pathology.  
His radiculopathy extending down the left leg has been shown 
to cause pain, but no true neurological deficits have been 
shown to be present in the lower extremities, as shown on the 
most recent VA examination of July 2003.  

Additional Diagnostic Codes 5289 and 5285 in effect prior to 
September 23, 2002, which allowed evaluations in excess of 40 
percent are not for consideration in this matter.  Ankylosis 
of the lumbar spine is not a clinical feature of the service-
connected disability of the low back, and the veteran does 
not have residuals of a vertebral fracture, thereby 
precluding any higher evaluations under these Diagnostic 
Codes.

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

Having determined that a 40 percent evaluation is warranted 
for the veteran's lumbar spine disorder under the criteria in 
effect prior to September 23, 2002, the Board now turns to 
the criteria in effect as of that date to ascertain whether a 
rating above 40 percent is warranted under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003. 

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence clearly shows that the 
veteran's lumbar spine has not resulted in at least six weeks 
of incapacitation.  The medical records, up to and including 
the July 2003 do not show that the veteran missed any work 
due to his lumbar spine problems within the past year.  
During his July 2003 examination, his functional loss was 
noted to result in his needing to lie down for brief periods 
at work, but he is not shown to have taken days off from work 
due to being incapacitated.  The veteran admitted at his 
March 2004 hearing that his low back disorder did not cause 
him to miss any work, but that he rested his back after he 
got home from work.  Thus an evaluation in excess of 40 
percent disabling is not warranted under the revised criteria 
based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
that remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  On most 
recent examinations in May 2003 and July 2003 discussed in 
detail above, the veteran's lumbar spine showed ranges of 
motion that, even with consideration of pain on motion, were 
no more than slightly to moderately disabling in all planes 
of motion.  The records preceding these examinations likewise 
consistently show no more than a slight to moderate loss of 
motion.  In view of the evidence showing no more than 
moderate loss of range of motion even with consideration of 
pain and fatigability, the Board observes that these findings 
would have warranted no greater than a 20 percent rating 
under Diagnostic Code 5292.  Thus a higher evaluation than 40 
percent is not warranted for the veteran's lumbar spine 
disability under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  



Regulations in effect 9/23/02-- Neurological Manifestations

As to the separate evaluation of the veteran's right leg 
radiculopathy, effective September 23, 2002, it has been 
rated under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8520 as analogous to impairment of the sciatic nerve.  
Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost. See 38 C.F.R. § 
4.121a, Diagnostic Code 8520 (2004).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the leg, consist 
primarily of pain, with no objective findings of actual 
deficit revealed in the examinations and treatment records.  
The overall manifestations shown repeatedly in the evidence, 
up to and including the May and July 2003 VA examinations 
have been pain radiating down the left leg, with some 
weakness and numbness during flare ups but with no objective 
findings of true neurological deficits shown on examinations 
of the left lower extremity.  The report of a May 2000 
neurological consult revealed the lower extremities to be 
normal sensory for touch, pain, vibration and reflexes.  The 
July 2003 VA examination likewise revealed neurosensory and 
neuromotor of both extremities to be intact.  However, there 
was pain of the left leg secondary to radiculopathy.  

These manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than a 10 percent evaluation.  
In view of this, the Board finds that a separate evaluation 
in excess of 10 percent disabling is not warranted for the 
left lower extremity as of September 23, 2002.  



Increased Rating Lumbar Spine under Current Regulations in 
effect since 9/25/03

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
that had been part of the criteria of Diagnostic Code 5293 in 
effect in September 2002.  As discussed above, the evidence 
did not reveal the veteran to have at least six weeks of 
incapacitation caused by his lumbar spine that would warrant 
a 60 percent evaluation under Diagnostic Code 5243 (2004).  
Thus, an evaluation in excess of 40 percent for the 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted under the current criteria for evaluating 
intervertebral disc syndrome.  

The Board now turns to whether a rating in excess of 40 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, ratings above 40 percent 
are warranted only under the following circumstances:  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating and unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  Clearly 
the evidence reflects that the veteran's thoracolumbar spine 
is not ankylosed; his ranges of motion are such that they 
would fall within the realm of a 20 percent rating.  
Therefore, a rating in excess of 40 percent is not warranted 
based on the General Formula.  

Summary

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board finds that a rating of 40 
percent disabling, but no more is warranted for the veteran's 
lumbar spine disability.  A separate rating in excess of 10 
percent for left leg radiculopathy from September 23, 2002 is 
not shown to be warranted by the evidence.  



Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  In this case, 
the Schedule is not inadequate for evaluating the veteran's 
lumbar spine disability with radiculopathy of the left lower 
extremity.   In addition, it has not been shown that the 
lumbar spine disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 40 percent but no more 
is warranted for the veteran's degenerative disc disease of 
the lumbar spine under regulations in effect prior to 
September 2002.  Also an increased separate rating in excess 
of 10 percent is not warranted for the left leg 
radiculopathy.  




ORDER

Entitlement to a 40 percent evaluation, but no more, for 
degenerative disc disease of the lumbar spine is granted.  

Entitlement to an increased separate evaluation in excess of 
10 percent from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


